Citation Nr: 1646129	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1975 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in September 2014, at which time the Board remanded the claim so that a VA examination could be provided for the right ear hearing loss and a Statement of the Case could be provided for the left ear hearing loss claim.  The case is now returned for appellate review. 

As noted in the previous remand, the Veteran requested a Travel Board hearing that was scheduled in July 2014, but he did not appear for the hearing or offer any good cause for his failure to report; so his hearing request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has changed his address several times over the course of the appeal.  Correspondence in January 2016 and June 2016 was returned as undeliverable.  In July 2016, the RO discovered that the Veteran's present address was in Austin.  The Veteran did not appear for his January 2015 VA examination that was scheduled to determine the present severity of his right ear hearing loss.  However, given that later mail was returned as undeliverable to that address, it appears that the Veteran might not have received notice of this examination.  Also, the Statement of the Case that was mailed regarding the service connection claim for left ear hearing loss was mailed to the old address.  Although it is the responsibility of the Veteran to ensure that VA has his current mailing address, given that the RO has found his current mailing address, the Veteran should be given another chance to attend his VA examination for his right ear hearing loss; and the Statement of the Case for the left ear hearing loss should be mailed to his present mailing address.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right ear hearing loss disability from December 2014 to the present.

2.  The AOJ should then arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his right ear hearing loss.  Ensure that notice of the examination is sent to the Veteran's current mailing address in Austin listed in VBMS.  The examiner should review the record, elicit from the Veteran a description of the effect his hearing loss has on occupational and daily activity functioning, and comment whether the Veteran's report of occupational and daily activity functioning is consistent with audiometry findings. 

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim for a compensable rating for the right ear hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

4.  Issue a Statement of the Case addressing entitlement to service connection for left ear hearing loss.  Ensure that the Statement of the Case is sent to the Veteran's current mailing address in Austin listed in VBMS.   Notify the Veteran and the representative of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



